Citation Nr: 9907668	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for dysthymia.

2.  Entitlement to a rating in excess of 10 percent for 
service connection for chondromalacia patella of the right 
knee.  

3.  Entitlement to a rating in excess of 10 percent for 
service connection for chondromalacia patella of the left 
knee.  

4.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney






INTRODUCTION

The appellant served on active duty for training from 
February 1973 to August 1973 and active service from November 
1974 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board issued a decision in this appeal in December 1996.  
The Board denied service connection for post-traumatic stress 
disorder and ratings in excess of 10 percent for service 
connection for chondromalacia patella of the knees.  

In January 1998, the U.S. Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) vacated that part of the 
Board's December 1996 decision, which denied increased 
ratings for chondromalacia patella of the knees.  The Court 
dismissed the remaining issue.  

In October 1997, the RO denied entitlement to service 
connection for dysthymia.  

In June 1998, the Board remanded the case to the RO for 
further development in accordance with the joint motion to 
remand.  

The appellant argues that he has a pending appeal for 
vocational and rehabilitative training.  This is not shown in 
the claims folder.  This is referred to the RO for 
appropriate action.  





FINDING OF FACT

The claim for entitlement to service connection for dysthymia 
is not supported by cognizable evidence showing the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for dysthymia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records for the first period of service 
do not show a medical diagnosis of a psychiatric disorder.  
The appellant denied a history of depression and nervous 
trouble in his February 1973 report of medical history.  
Psychiatric examination was normal in August 1973 at the 
separation medical examination.  

Psychiatric examination was normal in November 1974 at the 
medical enlistment examination.  The service medical records 
show the appellant requested a psychiatric consultation in 
February 1977 because of "DREAMS."  The appellant also 
related that he had some problems with his sister because his 
wife was living in his sister's house.  The appellant did not 
report for the scheduled examination.  On March 10, 1977, the 
appellant stated he did not think he needed a psychiatric 
evaluation because he only had 77 more days of active service 
and he felt he could cope with his situation at that time.  
There are no records of psychiatric examination or treatment 
during service.  Psychiatric examination was normal in June 
1977 at the separation medical examination.  

During a March 1978 VA general medical examination, a 
psychiatric examination showed a satisfactory psychiatric 
status.  There was no diagnosis of a psychiatric disorder.  

The evidence includes VA treatment records dated from July 
1977 to July 1990.  These records show no complaints or 
treatment for psychiatric symptomatology.  They show 
treatment for numerous unrelated physical problems and 
injuries.  There is no diagnosis of a psychiatric disorder.  

In September 1993, the appellant submitted a copy of a 
December 1992 Social Security Administration (SSA) decision 
showing he had been awarded disability benefits.  The SSA Law 
Judge concluded the appellant was under a "disability" as 
defined in the Social Security Act, since June 28, 1991, due 
to medical evidence establishing severe bilateral 
degenerative joint disease of the knees, adjustment disorder 
and dysthymia.  The evidence includes applications for state 
and federal disability determinations, in which, the 
appellant reports severe physical impairment due to bilateral 
knee pain.  The decision is based, in part, on a history from 
the appellant that he sustained a knee injury while in 
service and mental stress related to those injuries.  The 
appellant had testified that he performed "sensitive 
missions for the government" while serving in Vietnam.  He 
also "described recurrent hallucinatory dreams, reflective 
of combat situations, from which he wakes up screaming."  
"He also testified to headaches since being hit in the head 
during a fight while a Marine."  The SSA Law Judge 
specifically found the appellant's testimony credible with 
respect to his complaints of knee pain, and concluded that 
the appellant was disabled based on his bilateral knee 
impairment and post-traumatic stress dating back to military 
service.  The Board notes that the prior VA outpatient 
records show treatment for a laceration to the forehead in 
March 1985 as well as treatment for a stab wound to the back 
in November 1978.  

The SSA records include a March 1992 disability determination 
evaluation report.  The appellant reported doing well until 
four years ago when hit on the head.  He stated he 
experienced episodes of depression with decreased sleep since 
that time.  He also related other symptoms that included 
suicidal thoughts, nervousness, anxiety and social isolation.  
The appellant also stated that he quit his job because he 
felt very overwhelmed.  He also reported a history of alcohol 
abuse, and continued alcohol use to ease his pain.  The 
examiner recorded a psychosocial history and performed a 
mental status examination.  The impression was that the 
appellant's history was most significant for alcohol abuse 
and dysthymia.  The physician did not relate this to active 
service, but noted that the appellant reported increased 
depression under stress, which he related to unclear medical 
conditions and his prior assault.  

The evidence includes an emergency room psychiatric 
consultation record from a private hospital, which is dated 
on October 28, 1992.  The appellant was brought to the 
hospital the prior evening by police following information 
that the appellant was threatening suicide in response to 
frustration with the VA.  The appellant admitted that he was 
only trying to provoke the VA into providing a positive 
response to his legal claims related to knee problems without 
real intent or thought to harm himself.  On admission, there 
were no signs of acute illness or injury but the appellant 
was positive for alcohol use.  A psychologist examined the 
appellant the next day.  The appellant denied any past 
psychiatric treatment or history of substance or alcohol 
abuse.  The psychologist examined the appellant and assessed 
anger, frustration and hostile behavior but no other 
significant findings.  The diagnosis was adjustment disorder 
with equally mixed distribution of emotion and conduct.  The 
appellant refused treatment but agreed to pursue follow-up VA 
outpatient treatment.  

The appellant was seen on February 26, 1997 at the VA 
outpatient clinic for urgent care.  This was submitted by the 
appellant.  He complained of a 25-year history of bilateral 
knee pain for which he requested a prescription for Motrin.  
There was no physical examination.  He also complained of 
chronic headaches that had been continuous for several years.  
He denied a history of head injury.  An examination was 
performed on the same day.  The indicated diagnoses were 
possible hyperthyroidism, bilateral chondromalacia "+/- 
OA", chronic headaches times 21 years per the appellant and 
major depression, which has been underscored twice.  The 
appellant submitted copies of two prescriptions issued to him 
by VA on that day.  

The appellant submitted a copy of a prescription form issued 
in November 1997.  An unsigned private psychiatric 
consultation report dated the same day shows the appellant 
reported a history of being followed at the VA for dysthymia 
since service in the Marines.  He stated that he had been 
hospitalized during active service for military dreams, which 
the examiner noted sounded like psychotic ideations-the 
appellant stated he would provide these records to the 
examiner.  The appellant stated he had been experiencing 
auditory hallucinations since active service but had never 
been on anti-psychotic medication.  The examiner conducted a 
mental status examination.  The impression was rule out 
schizoaffective disorder and rule out schizophrenia.  

The representative argues that the appellant has submitted a 
well-grounded claim for service connection for dysthymia.  He 
argues that the appellant told him he had been hospitalized 
earlier that year at the VA Mental Health Clinic for a 
psychiatric disorder, including dysthymia, and that during 
treatment, the physicians told him his condition was related 
to service.  The representative argues that if the evidence 
does not include a medical opinion which relates his 
psychiatric disorder to active service, the Board must remand 
the case to inform the appellant under 38 U.S.C.A. § 5103(a) 
(West 1991) to submit such a report in order to well ground 
his claim.  

The appellant submitted a February 1998 statement and copies 
of VA outpatient records.  In January 1998, the appellant 
related being on disability for five years for dysthymia.  He 
also related a history of bilateral chondromalacia.  The 
appellant stated he was involuntarily hospitalized four or 
five years earlier and he had been depressed since active 
service after having been involved in a "KKK" riot.  The 
examiner conducted a mental status examination.  The examiner 
diagnosed dysthymia and rule out PTSD.  The examiner referred 
the appellant to the Mental Health Clinic.  In his statement, 
the appellant added that he had not gone to the Mental Health 
Clinic due to lack of transportation.  



Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a psychosis to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 


Analysis

The service medical records do not show a medical diagnosis 
of a psychiatric disorder.  Psychiatric examination was 
normal in August 1973 at the separation medical examination.  
Psychiatric examination was also normal in November 1974 at 
the medical enlistment examination.  While the appellant 
requested a psychiatric consultation in February 1977 because 
of "DREAMS," he did not report for the scheduled 
examination.  In fact, on March 10, 1977, the appellant 
stated he did not think he needed a psychiatric evaluation 
because he only had 77 more days of active service and he 
felt he could cope with his situation at that time.  Finally, 
a psychiatric examination was normal in June 1977 at the 
separation medical examination.  

The post-service medical evidence does not show a diagnosis 
of a psychiatric disorder during the initial post-service 
year.  While undergoing a March 1978 VA general medical 
examination, psychiatric examination showed a satisfactory 
psychiatric status.  There was no diagnosis of a psychiatric 
disorder.  

The post-service medical evidence does not show a diagnosis 
of a psychiatric disorder until many years after separation 
from active service.  The RO obtained VA treatment records 
dated from July 1977 to July 1990 and these records show no 
complaints or treatment for psychiatric symptomatology.  They 
show treatment for numerous unrelated physical problems and 
injuries and there is no diagnosis of a psychiatric disorder.  


The initial post-service medical diagnosis of a psychiatric 
disorder is contained in the March 1992 disability 
determination evaluation report, which had been performed in 
connection with the appellant's claim for SSA disability 
benefits.  The appellant reported doing well until four years 
earlier when hit on the head.  He stated he experienced 
episodes of depression with decreased sleep since that time.  
He also related other symptoms that included suicidal 
thoughts, nervousness, anxiety and social isolation.  That 
physician recorded a psychosocial history and performed a 
mental status examination.  While the physician reported that 
the appellant's history was most significant for alcohol 
abuse and dysthymia, the physician did not relate these post-
service impressions to active service.  In fact, that 
physician noted only increased depression under stress, which 
the appellant related to unclear medical conditions and his 
prior assault.  The Board notes that the service medical 
records do not show the appellant had sustained a head injury 
in an assault during active service, but the post-service VA 
outpatient records show the appellant had been treated for a 
laceration to the forehead in March 1985 as well as treatment 
for a stab wound to the back in November 1978.  

The October 28, 1992 emergency room psychiatric consultation 
record shows the psychologist diagnosed adjustment disorder 
with an equally mixed distribution of emotion and conduct.  
However, that examiner also did not relate this post-service 
diagnosis to active service.  That report shows the appellant 
was brought to the hospital the prior evening by police 
following information that the appellant was threatening 
suicide in response to frustration with the VA.  The 
appellant admitted that he was only trying to provoke the VA 
into providing a positive response to his legal claims 
related to knee problems without real intent or thought to 
harm himself.  At that time the appellant also denied any 
past psychiatric treatment.  While the psychologist assessed 
anger, frustration and hostile behavior, that examiner did 
not relate these findings to active service. 





In the December 1992 SSA decision showing the appellant had 
been awarded disability benefits, the SSA Law Judge cited the 
medical evidence showing diagnoses of adjustment disorder and 
dysthymia.  The SSA Law Judge concluded that the appellant 
was disabled based on his bilateral knee impairment and post-
traumatic stress dating back to military service.  Initially, 
the Board finds that this does not constitute a medical 
opinoin relating post-service chronic psychiatric impairment 
to active service because it is an opinion rendered by a lay 
person.  Grottveit, 5 Vet.App. at 93 (Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  There is no 
evidence that the SSA Law Judge is qualified to render such a 
medical opinion linking the post-service diagnoses to active 
service.  In addition, the conclusion is based on a history 
reported by the appellant which is not supported by the 
service medical records.  

The VA outpatient clinic urgent care record, dated on 
February 26, 1997, lists a current medical diagnosis of major 
depression.  The examiner did not relate this post-service 
diagnosis to any incident or event of active service.  The 
unsigned private psychiatric consultation report dated in 
November 1997 does not show a current medical diagnosis.  
That examiner's impression was rule out schizoaffective 
disorder and rule out schizophrenia.  The January 1998 VA 
examiner diagnosed dysthymia and rule out PTSD, but that 
examiner also did not relate the post-service diagnosis to 
any incident or event of active service.  The Board also 
notes that the impressions and findings in these records are 
based on an inaccurate factual history from the appellant.  
The November 1997 findings are predicated on the appellant's 
history that he had been hospitalized during active service 
for military dreams and that he had been followed at the VA 
for dysthymia since service in the Marines.  The January 1998 
VA findings are predicated on the appellant's history that he 
had been involved in a "KKK" riot during active service.  
This is simply not shown in 


the record.  The Court has held that the mere transcription 
of statements of medical history from a claimant by a medical 
provider can not turn those statements into medical findings.  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  

In his May 1998 statement, the appellant's representative 
argues that the appellant has submitted a well-grounded claim 
for service connection for dysthymia.  He argues that the 
appellant told him he had been hospitalized earlier that year 
at the VA Mental Health Clinic for a psychiatric disorder, 
including dysthymia, and that during treatment, the 
physicians told him his condition was related to service.  
The representative argues that if the evidence does not 
include a medical opinion which relates his psychiatric 
disorder to active service, the Board must remand the case to 
inform the appellant under 38 U.S.C.A. § 5103(a) (West 1991) 
to submit such a report in order to well ground his claim.  

The RO denied service connection in October 1997 because the 
appellant had not submitted a well-grounded claim.  The RO 
determined that there was no treatment for dysthymia during 
active service and that it was necessary for the appellant to 
submit evidence demonstrating a link or nexus between the 
current diagnosis and his active service.  The RO also 
informed the appellant of the requirements for submitting a 
well-grounded claim in the November 1997 statement of the 
case and the February 1998 and December 1998 supplemental 
statements of the case.  The Board finds that the appellant 
has been fully informed of the requirements for completing 
his application for service connection in accordance with 38 
U.S.C.A. § 5103(a).  

The Board also finds that the RO has obtained all available 
medical evidence identified by the appellant in support of 
his application for service connection.  The appellant stated 
to his representative that he had been hospitalized earlier 
that year at the VA Mental Health Clinic for a psychiatric 
disorder, including dysthymia, and that during treatment, the 
physicians told him his condition was related to service.  
Initially, the Board notes the appellant does not state that 
these physicians 


recorded a written opinion.  The January 1998 VA record 
contains a diagnosis of dysthymia, but there is no medical 
opinion in that record relating dysthymia to active service.  
While that record does refer the appellant to the VA Mental 
Health Clinic for follow-up care and treatment, the appellant 
did not seek such treatment.  In his February 1998 statement, 
the appellant stated that he had not gone to the Mental 
Health Clinic due to lack of transportation.  

In his more recent statements, which are subsequent to May 
1998, the appellant argues that he has never been provided a 
VA examination to assess dysthymia.  In his most recent 
February 23, 1999 statement, the appellant included a copy of 
a February 12, 1999 notification letter showing he missed his 
scheduled physical therapy appointment.  He also included a 
VA notification letter showing he had been scheduled to 
attend an Orientation Group on March 2, 1999 "[a]s a new 
patient" at the VA Mental Health Clinic.  In his letter, the 
appellant stated that he could not find a way to keep 
attending these programs.  

In this case, the Board finds that the appellant has not 
identified any existing VA or private medical evidence, which 
includes a qualified medical opinion relating any post-
service psychiatric disability to active service.  See 
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).

The Board finds that the claim for entitlement to service 
connection for dysthymia is not supported by cognizable 
evidence showing the claim is plausible or capable of 
substantiation.  Consequently, the Board concludes that the 
claim for service connection for dysthymia is not well 
grounded.  38 U.S.C.A. § 5107(a).  


ORDER

Service connection for dysthymia is denied.




REMAND

In January 1999, the appellant submitted a copy of an undated 
Request for Prosthetic Services, VA Form 10-2431.  It is 
signed by a VA senior resident in the orthopedic clinic.  It 
is a request for bilateral knee braces, patella stabilizers, 
for patellofemoral syndrome.  There is no indication whether 
the prosthetics were provided.  The appellant submitted this 
evidence directly to the Board.  The RO has not considered 
this evidence in connection with the claim and the appellant 
has not waived RO consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (1998).  In addition, the appellant argues in 
the accompanying statement and in more recent statements that 
he has undergone treatment at the VA pain management clinic 
for his bilateral knee disorder.  This evidence should be 
obtained.  

The appellant filed a formal application for increased 
compensation based on unemployability in June 1996.  In 
November 1996, the RO denied the claim for a total disability 
rating based upon individual unemployability.  The appellant 
submitted a notice of disagreement later that month.  The RO 
has not issued the appellant a statement of the case on this 
issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should obtain VA treatment 
records for the service-connected 
bilateral knee disorder, which are dated 
since April 1998.  The appellant argues 
in recent statements that he has 
undergone treatment at the VA pain 
management clinic for his bilateral knee 
disorder.  The appellant should identify 
private medical treatment records for the 
knee disorder and the RO should obtain 
such records.  The appellant should 
submit any other evidence in support of 
his claim for increased ratings for his 
service-connected bilateral knee 
disorder.  The RO should assist the 
appellant.  The RO may conduct any other 
necessary development on this issue.  

2.  The RO should issue the appellant a 
statement of the case on the claim for a 
total disability rating based upon 
individual unemployability.  

3.  The appellant and his representative 
should then be given ample opportunity to 
respond and/or submit additional evidence 
in support of the claims.  The RO should 
then adjudicate the issue(s) on appeal.  
If the benefit(s) remain denied, the RO 
should then issue the appellant a 
supplemental statement of the case, which 
contains the laws and regulations not 
previously given and adequate reasons for 
the decision.  












Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 
- 11 -



- 1 -


